Buchanan, V. C.
Complainant sues to foreclose a mortgage of $1,155. The proofs show it to be entitled to a decree for $1,553.31 with *86interest from March 1st, 1929, at six per cent., together with the taxed costs as on an uncontested case; that the second mortgagee is entitled to decree second in priority in the sum of $1,800 with interest at six per cent, from March 19th, 1929; that the surplus, if any remains, out of the proceeds of sale, after the payment of the two mortgages, should be held to await the determination of the mechanics’ lien suit at law filed by the defendant Tobias Grunt. In the event of the etsablishment of his lien claim, Grunt will be entitled to share equally in the surplus moneys with the Earber Brothers Company, which has already established its lien claim by judgment at law.
The defendant Tobias Grunt, having been unsuccessful in the issue raised by him, counsel fee of $125 will be allowed against him individually in favor of the second mortgagee. The amount of Earber Brothers’ lien judgment is $939.28 plus $58.72 costs, of which one-half is apportioned against the mortgaged premises in this suit.